Name: Commission Regulation (EEC) No 3998/89 of 28 December 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/58 Official Journal of the European Communities 29 . 12 . 89 COMMISSION REGULATION (EEC) No 3998/89 of 28 December 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 1 1 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC) No 3873/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( ,0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n ) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 29 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p, 2. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 365, 15. 12. 1989, p. 7. (4 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 288, 6 . 10. 1989, p. 17. (8) OJ No L 374, 22. 12. 1989, p. 61 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . ( 10) OJ No L 53, 1 . 3. 1986, p. 47. ( l ! ) OJ No L 183, 3 . 7. 1987, p. 18 . 29 . 12. 89 Official Journal of the European Communities No L 38.0/59 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested - in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 23,880 56,67 62,99 1 153,09 181,58 213,25 20,210 14,892 39 198 3 806,49 178,89 3 371,22 0,00 4 632,75 1,170 0,000 23,960 56,87 63,20 1 156,95 182,18 213,96 20,276 14,927 39 323 3 802,12 178,89 3 384,02 0,00 4 629,81 1,170 0,000 24,110 57,22 63,60 1 164,20 183,32 215,30 20,403 15,004 39 569 3 789,1 1 178,89 3 399,12 0,00 4 628,81 1,170 0,000 24,388 57,93 64,36 1 177,62 185,46 217,79 20,642 15,174 40 036 3 818,16 178,89 3 433,46 0,00 4 658,00 1,170 0,000 24,666 58,58 65,09 1 191,04 187,61 220,27 20,880 15,374 40 503 3 869,39 178,89 3 475,88 0,00 4 704,33 1,170 0,000 24,743 58,97 65,49 1 194,76 188,17 220,96 20,944 15,318 40 509 3 782,10 178,89 3 461,16 0,00 4 662,01 No L 380/60 Official Journal of the European Communities 29 . 12. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per ICQ kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal Other Member States 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) ,  Netherlands (Fl) .  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 26,380 62.58 69.59 1 273,81 200,83 235,58 22,352 16,645 43 380 4 254,96 561,13 3 753,46 480,01 5 112,76 3,670 2,500 26,460 62,77 69,80 1 277,67 201,42 236,29 22,418 16,681 43 505 4 250,59 561,13 3 766,26 480,01 5 109,82 3,670 2,500 26,610 63,12 70,19 1 284,91 202,56 237,63 22,545 16,758 43 752 4 237,58 561,13 3 781,36 480,01 5 108,82 3,670 2,500 26,888 63,83 70,95 1 298,34 204,71 240,11 22,784 16,927 44 219 4 266,63 561,13 3 815,70 480,01 5 138,01 3,670 2,500 27,166 64,49 71,69 1 311,76 206,85 242,59 23,022 17,127 44 686 4 317,86 561,13 3 858,12 480,01 5 184,34 3,670 2,500 27,243 64,87 72,09 1 315,48 207,42 243,28 23,086 17,071 44 691 4 230,57 561,13 3 843,40 480,01 5 142,01 No L 380/6129 . 12. 89 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 k^) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 33,500 6,890 0,000 33,641 6,890 0,000 33,803 6,890 0,000 34,144 6,890 0,000 34,465 2. Final aids : l l (a) Seed harvested and processed in (') : \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 79,39 88,37 1 617,61 255,61 299,16 28,450 21,619 55 284 5 527,10 79.73 88.74 1 624,42 256,68 300,42 28,568 21,699 55 512 5 534,04 80,11 89,17 1 632,24 257,90 301,86 28,705 21,780 55 777 5 521,59 80,97 90,09 1 648,71 ^ 260,54 304,91 28,998 21,996 56 350 5 562,32 81,72 90,94 1 664,21 263,01 307,77 29,273 22,225 56 889 5 621,14 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 144,44 1 053,45 4 166,51 1 053,45 4 183,15 1 053,45 4 226,67 1 053,45 4 275,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 071,58 6 891,87 0,00 7 079,25 6 899,34 0,00 7 078,74 6 898,84 0,00 7 119,88 6 938,94 0,00 7 174,25 6 991,93 3. Compensatory aids :  in Spain (Pta) 4 100,48 4 122,55 4 139,66 4 183,18 4 232,18 4. Special aid :  in Portugal (Esc) 6 891,87 6 899,34 6 898,84 6 938,94 6 991,93 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) 5tit period 5 Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 DM 2,031890 2,027220 2,022750 2,018830 2,018830 Fl 2,293230 2,288570 2,284230 2,280150 2,280150 Bfrs/Lfrs 42,744900 42,711600 42,676600 42,646600 42,646600 FF 6,940010 6,939040 6,938760 6,939190 6,939190 Dkr 7,903710 7,911970 7,919300 7,927840 7,927840 £Irl 0,771005 0,771060 0,771619 0,772470 0,772470 £ 0,729613 0,732192 0,734423 0,736529 0,736529 Lit 1 515,86 1 518,46 1 520,98 1 523,24 1 523,24 Dr 187,88400 189,77800 192,38300 193,95200 193,95200 Esc 178,30800 179,77000 181,11000 182,19500 182,19500 Pta 130,76900 131,34300 131,88500 132,34300 132,34300 2,007110 2,268640 42,556100 6,938760 7,937330 0,774747 0,742682 1 530,42 200,62200 185,15900 133,85800